[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION AND JUDGMENT ENTRY
* * * * *
This matter is before the court on appeal from the Erie County Court of Common Pleas. Pursuant to 6th Dist.Loc.App.R. 12, this case is hereby assigned to the accelerated calendar.
On July 29, 1997, appellant Robert Lee Franks entered pleas of guilty to two counts of trafficking in cocaine. At the sentencing hearing on September 4, 1997, the trial court imposed a prison term of twelve months for each count with the terms to be served concurrently. Additionally, appellant was informed that the parole board could increase his sentence up to fifty percent should he commit a crime in prison and, if he violated post-release control conditions, he could be subjected to the imposition of an additional time sanction.
According to the record before us, appellant has not yet had his prison sentence extended pursuant to R.C. 2967.11, which provides for "bad time," or has he had any time imposed under R.C.2967.28, the statute which provides for the imposition of sanctions for violating post-release control conditions. He now appeals setting forth five assignments of error challenging the constitutionality of R.C. 2967.11 and R.C. 2967.28.
Appellant's five assignments of error are found not well-taken on the authority of this court's decision in State v.Somerlot, et al. (Jan. 23, 1998), Erie App. No. E-97-002, unreported. Accord, State v. Davis (Dec. 31, 1997), Miami App. No. 97-CA-17, unreported.
The judgment of the Erie County Court of Common Pleas is affirmed. Court costs of this appeal assessed to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  ______________________________  George M. Glasser, J.
JUDGE
  _______________________________  Melvin L. Resnick, J.
JUDGE
  _____________________________  James R. Sherck, J.
JUDGE
CONCUR.